                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     LARRY RICHARDS,                                    Case No. 21-cv-05128-HSG
                                   8                    Plaintiff,                          ORDER DENYING MOTION TO
                                                                                            PROCEED IN FORMA PAUPERIS
                                   9             v.                                         AND DENYING MOTION FOR
                                                                                            TEMPORARY RESTRAINING ORDER
                                  10     ROCHELLE P. WALENSKY, et al.,
                                                                                            Re: Dkt. Nos. 2, 3
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff Larry Richards, representing himself, has filed a complaint against numerous

                                  14   Defendants, including various government officials and Dr. Masami Hattori (collectively

                                  15   “Defendants”). Pending before the Court is Plaintiff’s motion to proceed in forma pauperis and a

                                  16   motion for a temporary restraining order. See Dkt. Nos. 2–3.

                                  17     I.   INTRODUCTION
                                  18          The Court may authorize the commencement of a civil action in forma pauperis if it is

                                  19   satisfied that the would-be litigant cannot pay the filing fees necessary to pursue the action and

                                  20   that the action states a claim on which relief may be granted. 28 U.S.C. § 1915(a)(1), (e)(2);

                                  21   Escobedo v. Applebees, 787 F.3d 1226, 1234 (9th Cir. 2015). If the Court determines that the

                                  22   action “fails to state a claim on which relief may be granted,” it must dismiss the case. 28 U.S.C.

                                  23   § 1915(e)(2)(B)(ii). Having reviewed Plaintiff’s application, the Court finds that he is unable to

                                  24   pay the full amount of fees, costs or give security. Nevertheless, the Court finds that the action

                                  25   fails as currently pled to state a claim on which relief may be granted and accordingly DENIES

                                  26   the motion to proceed in forma pauperis.

                                  27    II.   LEGAL STANDARD
                                  28          Section 1915(e)(2) mandates that the Court review an in forma pauperis complaint before
                                   1   directing the United States Marshal to serve the complaint. Escobedo, 787 F.3d at 1234 & n.8.

                                   2   The Court must dismiss a complaint if it fails to state a claim upon which relief can be granted.

                                   3   Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998).

                                   4            “The standard for determining whether a plaintiff has failed to state a claim upon which

                                   5   relief can be granted under § 1915(e)(2)(B)(ii) is the same as the Federal Rule of Civil Procedure

                                   6   12(b)(6) standard for failure to state a claim.” Watison v. Carter, 668 F.3d 1108, 1112 (9th Cir.

                                   7   2012) (citing Lopez v. Smith, 203 F.3d 1122, 1127–31 (9th Cir. 2000)). The complaint must

                                   8   include a “short and plain statement,” Fed. R. Civ. P. 8(a)(2), and “sufficient factual matter,

                                   9   accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S.

                                  10   662, 678 (2009) (quotation omitted). Plaintiff must provide the grounds that entitle him to relief.

                                  11   Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).

                                  12            Because Plaintiff is pro se, the Court construes the complaint liberally and affords him the
Northern District of California
 United States District Court




                                  13   benefit of any doubt. See Karim-Panahi v. L.A. Police Dep’t, 839 F.2d 621, 623 (9th Cir. 1988);

                                  14   cf. Fed. R. Civ. P. 8(e) (“Pleadings must be construed so as to do justice.”). The Court is not,

                                  15   however, required to accept as true allegations that are merely conclusory, unwarranted deductions

                                  16   of fact, or unreasonable inferences. Sprewell v. Golden State Warriors, 266 F.3d 979, 988 (9th Cir.

                                  17   2001).

                                  18   III.     DISCUSSION
                                  19            Plaintiff filed a complaint on July 2, 2021. See Dkt. No. 1 (“Compl.”). On the same day,

                                  20   Plaintiff also filed a motion asking the Court to issue a temporary restraining order “restraining the

                                  21   Defendants from continuing to reduce the quantities” of his prescriptions. Dkt. No. 3 at 4. The

                                  22   complaint consists of a single paragraph followed by several articles relating to opioids. See

                                  23   generally Compl. Plaintiff details that he is experiencing “extreme pain and lack of his proper

                                  24   dosages of Oxycontin 30 and Methadone 10.” Id. at 4. The complaint otherwise contains no

                                  25   allegations concerning the Defendants identified and does not identify any legal authority forming

                                  26   the basis of his complaint. Plaintiff effectively acknowledges that the complaint is deficient. See

                                  27   id. (noting that the complaint is not “proper”). But he argues that the Court must accept the

                                  28   complaint as sufficient under Canty v. City of Richmond, Virginia, Police Dep’t. See 383 F. Supp.
                                                                                          2
                                   1   1396, 1398–1400 (E.D. Va. 1974), aff’d sub nom. Canty v. Brown, 526 F.2d 587 (4th Cir. 1975)

                                   2   (liberally construing a complaint by a pro se civil rights plaintiff). As previously noted, under

                                   3   binding Ninth Circuit authority, the Court liberally construes the pleadings to do justice.1

                                   4           However even liberally construed, the Court cannot decipher the causes of action from the

                                   5   single allegation and various articles attached to the complaint. The articles concern the “physical

                                   6   violence faced by pain-management physicians,” id. at 5, the threats doctors “who say no to opioid

                                   7   use face,” id. at 11, the “opioid-prescribing debate,” id. at 16, and the CDC guidelines for “opioid

                                   8   prescriptions for chronic pain,” id. at 23. The Court gathers that Plaintiff believes that his

                                   9   prescription doses should be different than what someone is proposing, but as currently pled, the

                                  10   complaint fails to state a claim on which relief may be granted. Federal Rule of Civil Procedure 8

                                  11   requires a short and plain statement of the legal claims. Additionally, a pleading that offers naked

                                  12   assertions devoid of further factual enhancement does not suffice. Iqbal, 556 U.S. at 677–78.
Northern District of California
 United States District Court




                                  13           Despite these deficiencies, the Court cannot say at this stage that amending the complaint

                                  14   would be futile. See Lucas v. Dep’t of Corr., 66 F.3d 245, 248 (9th Cir. 1995) (“[A] pro se litigant

                                  15   is entitled to notice of the complaint’s deficiencies and an opportunity to amend prior to dismissal

                                  16   of the action.”). The Court thus DENIES the motion to proceed in forma pauperis without

                                  17   prejudice and DISMISSES the complaint WITH LEAVE TO AMEND. And the Court

                                  18   DENIES the motion for a temporary restraining order without prejudice to renewal following the

                                  19   filing of a complaint that sufficiently alleges a claim for relief.

                                  20   IV.     CONCLUSION
                                  21           Accordingly, the Court DENIES Plaintiff’s motion to proceed in forma pauperis and

                                  22   DISMISSES the complaint WITH LEAVE TO AMEND. And the Court DENIES the motion

                                  23   for a temporary restraining order. Plaintiff shall file an amended complaint and motion to proceed

                                  24   in forma pauperis within forty-five (45) days of the date of this order.

                                  25           In preparing an amended complaint, Plaintiff must, for each cause of action, list the

                                  26   defendant that committed the alleged constitutional or legal violation, specify the constitutional or

                                  27
                                       1
                                  28    The Court is required to follow the binding Ninth Circuit authority described above, not the out-
                                       of-circuit decisions of the district court and Fourth Circuit in Canty.
                                                                                           3
                                   1   legal provision violated, and specify the actions or inactions that constituted a constitutional or

                                   2   legal violation. The Court will not attempt to identify causes of actions or defendants from a

                                   3   narrative of events, and Plaintiff cannot rely on attached articles as a substitute for meeting the

                                   4   pleading requirements described in this order. Plaintiff also cannot file a piecemeal complaint or

                                   5   TRO application, see Dkt. No. 2-1 at 5 (“I have not been able to finish all of this filing and will

                                   6   have to add to it tomorrow and next week to hopefully finish this paperwork I know it is

                                   7   incomplete so please bare [sic] with me.”). Instead, Plaintiff needs to lay out the required short,

                                   8   plain and clear statement as described above, so the Court can evaluate whether there is a

                                   9   sufficient legal basis for the claims.

                                  10           Plaintiff should understand that his disagreement with his physicians’ apparent prescribing

                                  11   decisions alone does not give rise to a federal claim. Plaintiff needs to explain what is happening

                                  12   and let the Court know why he contends the actions alleged are unconstitutional or illegal, as
Northern District of California
 United States District Court




                                  13   opposed to just unwise or unjustified in Plaintiff’s opinion. Absent an adequate legal basis, the

                                  14   Court does not have freestanding authority to manage the details of Plaintiff’s medical care. The

                                  15   Court understands that Plaintiff is frustrated, and does not minimize that frustration or the physical

                                  16   pain described in the complaint. But this case can only proceed if Plaintiff meets the legal

                                  17   requirements for doing so, and the current complaint does not.

                                  18
                                  19           IT IS SO ORDERED.

                                  20   Dated: 7/6/2021

                                  21                                                     ______________________________________
                                                                                         HAYWOOD S. GILLIAM, JR.
                                  22                                                     United States District Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          4
